Citation Nr: 0115291	
Decision Date: 06/01/01    Archive Date: 06/13/01	

DOCKET NO.  94-36 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to an increased (compensable) rating for 
fibromyositis of the thoracic spine muscles.


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran had active service from August 1944 to December 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  The appeal was remanded by the Board in March 
1997.

A May 1999 RO decision denied service connection for cold 
injury residuals.  The veteran's representative filed a 
notice of disagreement with that denial on August 1999.  In 
October 1999 a statement of the case was issued addressing 
service connection for cold injury residuals.  The record 
indicates that a substantive appeal has not been filed 
regarding this issue and the veteran's representative, in VA 
Form 646 and in a written brief presentation, does not make 
reference to this issue.  Therefore, the Board concludes that 
in the absence of a substantive appeal or any further 
reference to the issue of entitlement to service connection 
for residuals of cold injury, this issue is not being pursued 
by the veteran.  Therefore, it will not be considered by the 
Board at this time.  


FINDINGS OF FACT

1.  The veteran's low back spondylolisthesis and 
spondylolysis and degenerative changes were not manifested 
during active service, are not related to active service, are 
not proximately due to or been chronically worsened by 
service-connected disability, and arthritis was not 
manifested for many years following active service.

2.  The veteran's service-connected fibromyositis of the 
thoracic spine muscles is not currently manifested by any 
symptoms.


CONCLUSIONS OF LAW

1.  Low back spondylolisthesis, spondylolysis, and arthritis, 
were not incurred in or aggravated by active service, are not 
proximately due to service-connected disability, and 
arthritis may not be presumed to have been incurred in active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 1154 
(West 1991 & Supp. 2000); Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, § 3(a), 4, 114 Stat. 2096, 
2997-99 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5103A, 5107); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2000).  

2.  The criteria for a compensable evaluation for 
fibromyositis of the thoracic spine muscles have not been 
met.  38 U.S.C.A. § 1155 (West 1991); VCAA; 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.40, 4.45, Part 4, Diagnostic Codes 5021, 
5291 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board observes that the VA's duty to assist 
and notify claimants has recently been reaffirmed and 
clarified.  See VCAA.  In this regard, the veteran and his 
representative have been provided a statement of the case and 
supplemental statements of the case informing them of what is 
necessary to establish service connection for a low back 
disability and an increased rating for fibromyositis of the 
thoracic spine muscles, as well as what evidence was 
considered in arriving at the determinations.  The veteran 
has been afforded an examination and correspondence reflects 
that he and his representative have been advised regarding 
evidence that should be submitted.  Attempts have been made 
to obtain Social Security records with a response indicating 
that these are not available.  Attempts have also been made 
to obtain additional VA treatment records with some records 
being obtained and a response indicating that some older 
records are not available.  The veteran has submitted 
additional private treatment records and has not indicated 
that any other pertinent private treatment records exist.  
There is no indication that there is any additional evidence 
or other further notification required.  Therefore, the Board 
concludes that the VA has complied with the VCAA.  

I.  Low Back Disability

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Where chronic disease is shown in 
service so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, will be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

When a veteran has served continuously for ninety (90) days 
or more during a period of war or peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of 10 percent within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  For secondary service connection to be granted, it 
must be shown that the disability for which the claim is 
proximately made is due to or the result of service-connected 
disease or injury or that service-connected disease or injury 
has chronically worsened the disability for which service 
connection is sought.  38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, the 
Secretary shall accept as sufficient proof of service 
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service, satisfactory lay 
or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  Service 
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary.  38 U.S.C.A. 
§ 1154(b).  

The veteran has indicated that a building collapsed on him 
during combat action, causing him to have back symptoms.  Of 
record is a September 1949 affidavit from a service comrade 
indicating that he was aware of the veteran's injury, 
although he did not see the injury.  There are no service 
treatment records regarding the reported injury.  However, in 
light of the affidavit and the veteran's report, as well as 
the provisions of 38 U.S.C.A. § 1154(b), the Board will 
accept the veteran's report regarding the building collapsing 
since this occurred during combat.  In a November 1989 
statement the veteran indicates that this occurrence was in 
March 1945.  He indicates that following this he was 
hospitalized where he was treated for his back condition, as 
well as having eye surgery.  

Service medical records contain treatment records relating to 
a period of hospitalization in August and September 1945.  
This record reflects that the source of admission was casual 
and the final diagnoses do not relate to the veteran's back.  
Service medical records also include records relating to a 
December 1945 hospitalization.  The diagnosis does not 
indicate any treatment related to the veteran's back.  The 
report of the veteran's February 1946 service separation 
examination reflects that the veteran had been treated for a 
sprained back in Belgium in March 1945.  The examination 
indicates that the veteran had no musculoskeletal defects and 
that his neurological diagnosis was normal.  

The report of a March 1948 VA orthopedic examination reflects 
that the veteran's back had full range of painless motion 
without muscle spasm.  The diagnosis was fibromyositis of the 
thoracic spinal muscles.  An October 1949 RO decision granted 
service connection for spinal injury with residual 
fibromyositis of the thoracic spinal muscles.  

A May 1966 private X-ray of the lumbosacral spine reflects 
that it was accomplished for a preemployment physical 
examination.  The veteran denied any back symptoms.  X-rays 
revealed minimal spondylolisthesis and probable spondylolysis 
at L-5 with minimal hypertrophic changes at L-4. 

The reports of September 1971 VA X-rays and examination, 
relating to the veteran's thoracic and lumbosacral spine, 
reflect that the veteran had minor hypertrophic degenerative 
changes of the lumbosacral spine that were commensurate with 
his age.  

Private treatment records, dated from 1979 to 1983, reflect 
the veteran's low back complaints in 1979 and 1980.  The 
assessment in September 1980 included lumbosacral myositis.  

The report of a February 1998 VA orthopedic examination 
reflects that the examiner had reviewed the veteran's claims 
file.  The diagnoses included low back pain with Grade I 
spondylolisthesis and spondylolysis and degenerative changes.  
The examiner indicated that the veteran's current back 
disability was neither caused nor aggravated by his inservice 
complaints about his back.  The present condition included 
degenerative changes of the lumbosacral spine with 
spondylolisthesis of the lumbar spine.  

An April 2000 private MRI reflects an impression that 
includes degenerative changes of the lumbar spine with severe 
degenerative spinal stenosis and bilateral spondylolysis with 
spondylolisthesis.

Based on a review of all of the competent medical evidence of 
record, there is no competent medical evidence indicating 
that the veteran had any chronic low back disability during 
his active service.  Rather the competent medical evidence 
notes that the veteran was treated for a sprained back in 
March 1945 and indicates that he did not have any diagnoses 
related to his back in September and December 1945.  In 1946, 
while noting the March 1945 treatment, he was found to have 
no musculoskeletal defects.  Further, no disability of the 
low back was identified at the time of orthopedic examination 
in March 1948.  It was not until 1966 that spondylolisthesis 
and spondylolysis as well as minimal hypertrophic changes 
were identified in the low back.  The veteran's bony changes 
of the low back were related to his age in 1971 and in 1998 
competent medical evidence indicates that there is no 
relationship between any currently manifested low back 
disability and the veteran's complaints during service.  

Therefore, there is no competent medical evidence that 
indicates that the veteran had chronic disability of the low 
back during service or that any currently manifested 
disability of the low back is related to service or to 
service-connected disability or that arthritis of the low 
back existed within one year of the veteran's discharge from 
active service.  There is competent medical evidence 
indicating that the veteran's currently manifested low back 
disability is not related to his active service and is not 
related to service-connected disability.  On the basis that 
there is no competent medical evidence associating currently 
manifested low back disability with active service or with 
service-connected disability and competent medical evidence 
dissociating currently manifested low back disability with 
active service and with service-connected disability, a 
preponderance of the evidence is against the veteran's claim 
for service connection for a low back disability.

II.  Thoracic Spine

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, which 
would warrant an exposition of the remote clinical history 
and findings pertaining to the disability at issue.

Disability evaluations are determined by the applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  Regulations require that where there is a question as 
to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

The report of a February 1998 VA orthopedic examination 
reflects that on examination of the thoracic spine alignment 
was straight.  There was no swelling or tenderness.  There 
was no deformity or rustling sensation on rubbing and 
palpating the musculature of the thoracic and mid back.  The 
veteran complained of some tenderness on the spinous process 
in the midline around the thoracic 10 to 12 spine area.  
Rotation of the thoracic spine was to 20 degrees bilaterally 
without complaints.  X-rays of the thoracic spine revealed 
mild scoliosis with the apex at the midthoracic area.  There 
were minor degenerative changes in that area.  The diagnoses 
included minimal scoliosis with the apex at the midthoracic 
region with degenerative changes and no evidence of 
fibromyositis of the thoracic and middle back.  The examiner 
indicated that there was no evidence of fibromyositis of the 
thoracic and middle back area, meaning that there was no 
musculature tenderness nor was there any swelling or 
inflammation.  There was no rustling or cracking sensation on 
rubbing the hand over the muscles.  The complaint of pain was 
mostly localized in the midback area which was due to 
localized degenerative changes and there was no additional 
impairment of range of motion due to complaint of pain.  It 
was indicated that the veteran's current back condition was 
neither caused nor aggravated by his inservice complaints 
about his back and his inservice back condition currently 
included localized degenerative changes of the lower thoracic 
spine.  

The veteran's service-connected fibromyositis of the thoracic 
spine muscles has been evaluated under Diagnostic Codes 5021 
and 5291.  Diagnostic Code 5021 provides that myositis will 
be rated on limitation of motion.  Diagnostic Code 5291 
provides that slight limitation of motion of the dorsal spine 
will be assigned a noncompensable evaluation.  Moderate 
limitation of motion of the dorsal spine will be assigned a 
10 percent evaluation, and severe limitation of motion of the 
dorsal spine will be assigned a 10 percent evaluation.  

There is no competent medical evidence of record indicating 
that the veteran currently experiences any symptomatology 
related to his fibromyositis of the thoracic spine muscles.  
There is competent medical evidence indicating that the 
veteran does not currently experience any symptoms relating 
to his fibromyositis of the thoracic spine muscles.  The 
veteran has indicated his belief that he has back pain that 
is related to his service-connected disability, but the 
veteran, as a lay person, is not qualified to offer a medical 
diagnosis or medical etiology because he does not have 
sufficient medical expertise.  See Grottveit v. Brown, 5 Vet. 
App. 91, (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).

The provisions of 38 C.F.R. §§ 4.40 and 4.45 have been 
considered.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
However, since the competent medical evidence dissociates all 
symptoms the veteran currently experiences from his 
fibromyositis of the thoracic spine muscles and relates his 
symptoms to nonservice-connected disability, there is no 
additional loss of functional ability of the thoracic spine 
that is related to his service-connected disability.  
Therefore, a preponderance of the evidence is against a 
compensable evaluation for the veteran's service-connected 
fibromyositis of the thoracic spine muscles.  

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(2000), only in cases where the issue is expressly raised by 
the claimant or the record before the Board contains evidence 
of "exceptional or unusual" circumstances indicating that the 
Rating Schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VAOPGCPREC 6-96 (August 16, 1996).  In this case, 
consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
Rating Schedule.  In this regard, the record does not reflect 
that the veteran has required frequent hospitalization for 
his service-connected disability or that it has caused marked 
interference with his employment, noting that symptoms 
relating to the veteran's back have specifically been 
dissociated from his service-connected disability by 
competent medical evidence.  


ORDER

Service connection for a low back disability is denied.

An increased (compensable) rating for fibromyositis of the 
thoracic spine muscles is denied.



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals



 

